Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 2nd action in the application in response to the correspondence filed on 12/22/2021.  
	Applicant’s arguments with respect to claims have been considered and addressed in the statement of rejection below.  Response to arguments follows the statement of rejection.  This action is made Final.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed 

	Claim(s) 1-4, 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakam (DE 102009038150A; attached).
	As for claim 1, Chakam teaches an under-roof antenna module for a vehicle (Fig. 5), comprising: 
a metallic frame with at least one perforation (Fig. 1-2, 5, par. [0001], perforation is the opening of the cavity that the antenna module is placed in), 
at least one transceiver (par. [0001]), arranged at portions of the frame proximal to the at least one perforation (par. [0001]).

	As for claim 2, Chakam further teaches: 
wherein the at least one transceiver is a terrestrial communication transceiver (Par. [0017]-[0020]).

	As for claim 3, Chakam further teaches: 
wherein the at least one transceiver comprises cellular telephony antennas (Par. [0010], [0019], [0024]).

	As for claim 4, Chakam further teaches: 
wherein the cellular telephony antennas are configured to be operable with Long Term Evolution (LTE) frequencies (Par. [0024]-[0025]).

	As for claim 14, Chakam further teaches: 
wherein an operating frequency band of the transceiver covers from 700 MHz to 3100 MHz (Par. [0024]-[0025]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chakam in view of Dalmia (US 2019/0372198).
	As for claim 10, Chakam teaches the limitations above including wherein the metallic frame has an elongated form along a main direction (Fig. 1-2, 5).
 	However, Chakam does not explicitly teach a series of perforations along the first direction.  Chakam only teaches the one perforation
 	Nevertheless, Dalmia teaches these limitations (Par. [0064], a chassis with multiple windows to align with multiple antenna units).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of Chakam having only one window or perforation, and apply that to the prior art of Dalmia that shows multiple windows to line up with Chakam’s multiple antenna.
 	The motivation for this combination is to improve the performance or radiation characteristics of Chakam’s instant invention with beam steering.

Allowable Subject Matter
Claims 5-9, 11-13, 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 allowed.

Response to Arguments
 	Examiner thanks Applicant for review and amendment of the Application.  
 	As for Applicant’s arguments towards claim 1, Examiner respectfully disagrees.  The term perforation has no particular meaning in the art.  The term perforation is not explicitly defined in the written specification.  Therefore, Examiner relies on the plain English meaning of perforation within the context of what is constructed in claim 1.  

    PNG
    media_image1.png
    387
    702
    media_image1.png
    Greyscale

For both of these reasons, Examiner finds the Applicant’s arguments towards claim 1 uncompelling.
 	As for Applicant’s arguments towards claim 5, 7, and 16, the claims are now objected to being dependent upon a base rejected claim. In claim 7, the argument that the same structure in the prior art can not read both on the claim language of perforation or recession, Examiner respectfully disagrees; however, Examiner does see a logical failure in claim 7, in that the perforation of claim 1 cannot reasonably be understood to be placed in the recession, if both of those terms refer to the same structure in the prior art.  For that reason, claim 7 is no longer rejected.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE K KIM/Examiner, Art Unit 2845

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845